Cook, J.,
(dissenting).
• The court has gone so far wrong in this case, in my opinion, I feel impelled to register my dissent. This opinion puts it in the power of the circuit judge to arbitrarily ignore the statutory scheme provided by the lawmaking department of the state for the selection of fair and impartial juries. Under this decision the judge may refuse to order a special venire to try a capital crime, and such refusal will not be reviewed by the appellate court, unless it can be made to appear that defendant was deprived of a trial by a fair and impartial jury. The judge may give to the sheriff a list of names to be summoned, arbitrarily refusing to draw the venire from the jury box properly and legally prepared, and, according to the views of my Associates, a defendant cannot complain, unless he can show that he was tried by an unfair jury. Surely this is not the law. How can it be judieally said that a jury drawn in defiance of the plan provided by law is in fact or in law a constitutional jury?
I can see why the defendant could not complain if he fails to protest while the law is being raped. If the defendant tacitly agrees to the summoning and impanelling of a jury, and after the jury has been impaneled, for the first time, objects to the array because it was not selected according to the statutes, it is perfectly reasonable to say that he is estopped to complain. In this case defendant moved to quash the box before the jury was drawn. Confessedly, the box was not made up in the manner provided by law. The court in this instance named the jurors who should be summoned to try defendant. Defendant was forced to accept these men. The box as prepared was not a jury box in the contemplation of law, and so it is the judge selected the jury in this case. There is nothing in our law authorizing a judge to do what the judge did in this case. It will be' noted, that section 2689, Code *6181906, provides that the jury list shall contain not less than two hundred. In this instance the list contained only one hundred and thirty-eight names. So, the judge required the defendant to accept a jury drawn from a list containing sixty-two less than the statute required. Logically, in the view of my Associates, the judge could have gone much farther and selected a venire of twenty-four, and the defendant will not be heard to complain in this court, unless he can show that he did not get a fair and impartial jury. Without apology for slang, I am constrained to say this is “going some.” .
In the absence of any statute on the subject, I submit that the procedure in this case should not be tolerated. It is shocking to say, that a defendant charged with a capital crime can be tried, convicted, and “sunk in the depth of the sea,” by the verdict of a jury selected in utter disregard of the statutes designed to secure a fair and impartial jury, especially when the record shows that he seasonably registered his protest against the novel procedure. •
My Associates justify their approval of the proceedings by saying that the statutes are merely directory, and any method of- selection will suffice. I do not think section 2718 Code 1906, is broad enough to justify a deliberate wiping out of the legislative plan. The second clause, of section 2718 reflects the meaning of the legislature, “and a jury listed, drawn, summoned or impaneled, though in an informal or irregular manner, shall be deemed a legal jury after it shall have been impaneled and sworn.” This clause saves the jury after it has been impaneled and sworn, and surely it was not intended by the first clause of the section to cure, not only informalities and irregularities, but to cure an absolute disregard of the jury laws.
So long as the opinion in this case remains on the books the statutes providing for the selection of jurfes *619are merely waste paper, to he consulted or ignored as' the trial judge may think best. For the sake of harmony the statutes should be repealed, and the judges given a free hand to adopt plans which seem to them an improvement on the statutory plan.
Who can say that the selection of a few jurors from a limited area does not deprive the defendant of his constitutional right to he tried by a fair and impartial jury? Where is the line to be drawn? Manifestly, if the jury is selected from one district alone, not by chance but by intention, the. jury does not come from the body of the county.